 Case 3:20-cv-00133-JCH Document 193 Filed 12/07/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                                         :
JAKUB MADEJ                                              :       CIVIL ACTION NO.
                                                         :       3:20-cv-00133-JCH
                                                         :
                       PLAINTIFF                         :
                                                         :
v.                                                       :
                                                         :
YALE UNIVERSITY, MARVIN CHUN,                            :
MARK SCHENKER, PETER SALOVEY AND                         :
JESSIE ROYCE HILL                                        :
                                                         :
                       DEFENDANTS                        :       DECEMBER 7, 2020
                                                         :

                                 NOTICE OF APPEARANCE

       Please enter the appearance of Patrick M. Noonan, as attorney for the non-party witness,

Sarah Insley, in the above-entitled matter.


                                                    THE NON-PARTY WITNESS,

                                                    SARAH INSLEY

                                              By:                 /s/
                                                    PATRICK M. NOONAN – CT00189
                                                    DONAHUE, DURHAM & NOONAN, P.C.
                                                    Concept Park
                                                    741 Boston Post Road, Suite 306
                                                    Guilford, CT 06437
                                                    Telephone: (203) 458-9168
                                                    Fax: (203) 458-4424
                                                    Email: pnoonan@ddnctlaw.com




                            DONAHUE, DURHAM & NOONAN, P.C.
                               C ONCEPT P ARK • 741 BOSTON POST ROAD
                                    G UILFORD , C ONNECTICUT 06437
                              TEL: (203) 458-9168 • FAX: (203) 458-4424
                                           JURIS NO. 415438
 Case 3:20-cv-00133-JCH Document 193 Filed 12/07/20 Page 2 of 2




                                    CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                               2
